Title: To Alexander Hamilton from Tench Coxe, 10 May 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir
Philada. May 10. 1795
Since I wrote you last I have recd. a reconveyance for eleven tracts of the land formerly Church & Coxe’s & sold to Wheelen Miller & Co—taken out by lot or draught. The deed was made to Mr. Church in consequence of our law being repeated, which gives foreigners a right to hold lands in Pennsa. & before your letter about Mr. Anthony appeared. If it be not agreeable to have the title so the deed now made can be cancelled, and one to Mr. Anthony can be made. It however appears to me adviseable to take all the titles in Mr. Church’s name because he will be able to hold when the law expires. I do not suppose his equitable title under a trust now would enable him to receive the legal title, if the law were terminated by its own limitations. I offered to take for Mr. Church from the gentlemen as many more of the lands as would make up his original quantity but they would not consent to it, unless I would draw out of the whole—that is out of patterson’s as well as mine. This I would not agree to as those we hold are really better. The deeds for the Twenty tracts with Ruston & Co are lying ready to be drawn out of the entire parcel owned by Mr. Murray, Mr. Church & myself. Mr. Anthony was ready once when I had not time, & since that his Daughters Marriage & the Grand Jury on the Western Business have prevented him.
Doctor Francis Josh. Smith of the concern of Ball & Smith offered me a few days ago his moiety of that original Concern (half of 89 tracts) out of which Church, Murray, & Coxes 1600 A. are to be taken. The dispute with Messrs. Willing Bingham & the Surveyors continues, but I have so good an opinion of the Justice of our Cause, and I consider the owning Smiths half of the original right so important to our success & is itself so well worth purchasing that I gave him 800 Drs. or £300 for his original Moiety of the 89 tracts subject to the cost & charges & to the claim of Church Murray & Coxe. It being most equitable & proper that our original concern should have it, I have written to Mr. Murray to offer him the same proportion of it as of the contract with Ball & Smith vizt. ³⁄₁₂, and I now make you the offer for Mr. Church of half of the remaining ⁹⁄₁₂, the other half I hold of course. The proportion in Money for Smith will be to Murray £75—to Church £112.10.0 to Coxe £112.10. If it be agreeable to you be pleased to inform me & I will charge Mr Church in account as interest of my Bond to him. The contract with Smith is of the 22d. day of April last.
All difficulties with Wheelen, Miller & Co. are now obviated. They were in my opinion only pecuniary in the late trying Times. They have ⟨– – –⟩ments for nearly all the first payments, and have desired me to make out Bonds for the 2d. & 3d payments, which I shall have done immediately. I am, sir,
your most obedient Hble servt.
Alexr. Hamilton, Esqr.

